Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered December 14, 1998, which, in an action for personal injuries sustained in a fall on an allegedly defective sidewalk in front of a building owned by defendants-appellants, denied appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion was properly denied on the ground that an issue of fact exists as to whether appellants hired the contractor identified in the City permit for repair and construction of the sidewalk in front of their building issued some two and a half years before the accident. If so, appellants could be held liable on the basis of having created the alleged dangerous condition of the sidewalk. Concur — Nardelli, J. P., Ellerin, Wallach, Saxe and Buckley, JJ.